Judgment (denominated order), Supreme Court, Bronx County (Ethan Greenberg, J.), entered July 17, 2007, denying the petition for a writ of ha-beas corpus and dismissing the proceeding, unanimously affirmed, without costs.
As this Court has repeatedly held, failure to comply with the three-day limit for giving notice of parole violations does not affect the right to be restored to parole absent a showing of prejudice (People ex rel. Wise v New York State Div. of Parole, 50 AD3d 303 [2008]; People ex rel. Thompson v Warden of Rikers Is. Correctional Facility, 41 AD3d 292 [2007]; People ex rel. Washington v New York State Div. of Parole, 279 AD2d 379 [2001]), which was not even claimed. In view of the foregoing, it is unnecessary to consider the other grounds urged for affirmance. Concur—Mazzarelli, J.E, Friedman, Buckley, Acosta and Freedman, JJ.